Title: The American Commissioners to Horneca, Fizeaux & Cie., 9 February 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Horneca, Fizeaux & Cie.


Gentlemen,
Passy, Feb. 9. 1779
Being informed that some Goods which you had purchased for Mr Simeon Deane, and sent to Nantes for a Conveyance, were there by Mistake suppos’d to belong to the Congress, and accordingly taken & sent over on their Account, we hereby request that you would replace those Goods for the Acct of Mr. Deane, charging us with the Amount, and that you would remit to Mr Ferdinand Grand, our Banker here, the Remainder of the Money in your Hands belonging to the United States. We have the Honour to be &c.
Messrs Horneca, Fizeaux & Co Amsterdam
